Case 19-10745   Doc 4   Filed 07/15/19   Entered 07/15/19 16:01:10   Desc Main
                           Document      Page 1 of 6
Case 19-10745   Doc 4   Filed 07/15/19   Entered 07/15/19 16:01:10   Desc Main
                           Document      Page 2 of 6
Case 19-10745   Doc 4   Filed 07/15/19   Entered 07/15/19 16:01:10   Desc Main
                           Document      Page 3 of 6
Case 19-10745   Doc 4   Filed 07/15/19   Entered 07/15/19 16:01:10   Desc Main
                           Document      Page 4 of 6
Case 19-10745   Doc 4   Filed 07/15/19   Entered 07/15/19 16:01:10   Desc Main
                           Document      Page 5 of 6
Case 19-10745   Doc 4   Filed 07/15/19   Entered 07/15/19 16:01:10   Desc Main
                           Document      Page 6 of 6
